
	
		II
		112th CONGRESS
		1st Session
		S. 1020
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2011
			Mr. Kohl (for himself
			 and Mr. Enzi) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  rules relating to loans made from a qualified employer plan, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Savings Enhancement by Alleviating
			 Leakage in 401(k) Savings Act of 2011 or the
			 SEAL 401(k) Savings
			 Act.
		2.Extended
			 rollover period for the rollover of plan loan offset amounts in certain
			 cases
			(a)In
			 generalParagraph (3) of section 402(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(C)Rollover of
				certain plan loan offset amounts
						(i)In
				generalIn the case of a qualified plan loan offset amount,
				paragraph (1) shall not apply to any transfer of such amount made after the due
				date (including extensions) for filing the return of tax for the taxable year
				in which such amount is treated as distributed from a qualified employer
				plan.
						(ii)Qualified plan
				loan offset amountFor purposes of this subparagraph, the term
				qualified plan loan offset amount means a plan loan offset amount
				which is treated as distributed from a qualified employer plan to a participant
				or beneficiary solely by reason of—
							(I)the termination
				of the qualified employer plan, or
							(II)the failure to
				meet the repayment terms of the loan from such plan because of the separation
				from service of the participant (whether due to layoff, cessation of business,
				termination of employment, or otherwise).
							(iii)Plan loan
				offset amountFor purposes of clause (ii), the term plan
				loan offset amount means the amount by which the participant's accrued
				benefit under the plan is reduced in order to repay a loan from the
				plan.
						(iv)LimitationThis
				subparagraph shall not apply to any plan loan offset amount unless such plan
				loan offset amount relates to a loan to which section 72(p)(1) does not apply
				by reason of section 72(p)(2).
						(v)Qualified employer planFor purposes of this subsection, the term
				qualified employer plan has the meaning given such term by section
				72(p)(4).
						.
			(b)Conforming
			 amendmentSubparagraph (A) of section 402(c)(3) of the Internal
			 Revenue Code of 1986 is amended by striking subparagraph (B) and
			 inserting subparagraphs (B) and (C).
			(c)Effective
			 dateThe amendments made by this section shall apply to transfers
			 made after the date of the enactment of this Act.
			3.Modification of
			 rules governing hardship distributionsNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of the Treasury shall modify Treasury
			 Regulation section 1.401(k)–1(d)(3)(iv)(E) to—
			(1)delete the prohibition imposed by paragraph
			 (2) thereof, and
			(2)to make any other
			 modifications necessary to carry out the purposes of section
			 401(k)(2)(B)(i)(IV) of the Internal Revenue Code of 1986.
			4.Qualified employer
			 plans prohibited from making loans through credit cards and other similar
			 arrangements
			(a)In
			 generalParagraph (2) of section 72(p) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraph (D) as subparagraph (E)
			 and by inserting after subparagraph (C) the following new subparagraph:
				
					(D)Prohibition of
				loans through credit cards and other similar
				arrangementsSubparagraph (A) shall not apply to any loan which
				is made through the use of any credit card or any other similar
				arrangement.
					
			(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after the date which is 60 days after the date of the enactment
			 of this Act.
			5.Limitation on
			 number of loans from qualified employer plans which may be outstanding with
			 respect to any participant or beneficiary
			(a)In
			 generalParagraph (2) of section 72(p) of the Internal Revenue
			 Code of 1986, as amended by section 4, is amended by redesignating subparagraph
			 (E) as subparagraph (F) and by inserting after subparagraph (D) the following
			 new subparagraph:
				
					(E)Exception only
				to apply to 3 loansSubparagraph (A) shall not apply to any loan
				made after the date of the enactment of this subparagraph if, immediately after
				such loan is made, the number of outstanding loans from the plan to the
				participant or beneficiary exceeds
				3.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to loans
			 made after the date which is 1 year after the date of the enactment of this
			 Act.
			
